Citation Nr: 1023801	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for B-cell lymphoma, to 
include as due to radiation exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to July 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the Wichita, 
Kansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for B-cell lymphoma, claimed as resulting 
from exposure to ionizing radiation, and denied service 
connection for a vascular condition and a heart condition.  
The Veteran filed a timely notice of disagreement and the RO 
issued a statement of the case dated in May 2009.  The 
Veteran filed a substantive appeal dated in July 2009 only 
with respect to the denial of service connection for B-cell 
lymphoma, thus limiting his appeal. 

In April 2010, the Veteran and his spouse testified at a 
hearing before the undersigned Acting Veteran's Law Judge at 
the local regional office.  A transcript of these proceedings 
has been associated with the Veteran's claims file.  At his 
hearing, the Veteran again indicated that he wished to 
withdraw the issues of entitlement to service connection for 
a heart and vascular disorder.  As such, these issues are not 
properly before the Board at this time.

Additionally, at the hearing, additional evidence pertinent 
to the Veteran's claim was submitted, accompanied by a waiver 
of RO consideration.  As such, the Board may properly 
consider such newly received evidence. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with B-cell lymphoma.

2.  Resolving all doubt in the Veteran's favor, he was 
exposed to ionizing radiation during service as a part of 
Operation Dominic in 1962.


CONCLUSION OF LAW

The Veteran's B-cell lymphoma is presumed to have been 
incurred in service as a result of radiation exposure.  38 
U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for B-
cell lymphoma herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and 
the implementing regulations.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With respect to the theory of exposure to ionizing radiation, 
service connection for a disorder that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
Veteran develops one the listed cancers and establishes his 
or her participation in a "radiation risk activity."  

Diseases specific to radiation-exposed Veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).

A "radiation risk activity" is defined to include onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii).  The term  
"atmospheric detonation" includes underwater nuclear 
detonations.  38 C.F.R. § 3.309(d)(3)(iii).  And the term 
"onsite participation" includes during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv).  For tests conducted by the United States, 
the term "operation period" includes, for Operation DOMINIC 
I, the period April 25, 1962 through December 21, 1962, and 
for Operation DOMINIC II/PLOWSHARE, the period  July 6, 1962 
through August 15, 1962.  38 C.F.R. § 3.309(d)(3)(v)(R), (S).

Second, service connection may be established if a radiation- 
exposed Veteran develops a "radiogenic disease" (one that my 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be a radiogenic disease), and if the VA 
Under Secretary for Benefits determines that a relationship 
does in fact exist between the disease and the Veteran's 
exposure in service.  38 C.F.R. § 3.311(b).  When a claim is 
based on a disease other than one of those listed in 38 
C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  If any of the three 
requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and 
(iii) has not been met, it shall be determined that a disease 
has not resulted from exposure to ionizing radiation under 
such circumstances.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the 
Veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports the 
conclusion it is at least as likely as not the 
Veteran's disease resulted from exposure to 
radiation in service, the Under Secretary for 
Benefits shall so inform the regional office of 
jurisdiction in writing. The Under Secretary for 
Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.

(ii) If the Under Secretary for Benefits 
determines there is no reasonable possibility that 
the Veteran's disease resulted from radiation 
exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of 
jurisdiction, in writing, setting forth the 
rationale for this conclusion. 38 C.F.R. § 
3.311(c)(1).

Third, even if the Veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 
38 C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can 
be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation).

In this case, the Veteran's medical records indicate that he 
has been diagnosed with B-cell lymphoma.  In this regard, the 
Board notes that lymphomas (except Hodgkin's disease) is one 
of the diseases listed as presumptively service-connected for 
radiation- exposed Veterans under 38 C.F.R. § 3.309(d).   In 
addition, the Veteran has submitted certificates from his 
military service indicating that he participated in Operation 
Dominic during the spring and summer of 1962.  An additional 
certificate submitted by the Veteran indicates that he 
participated in the 1962 nuclear tests in the Pacific when 
assigned to the  U.S.S. Agerholm (DD-826) and as part of the 
Navy Task Group, Joint Task Force Eight.  

The Veteran also testified before the Board that he 
participated in nuclear testing in 1962.  His spouse also 
testified that the Veteran mentioned to her his participation 
in nuclear tests while in the Navy, but did not further 
elaborate on his participation.  The Veteran's spouse 
indicated that she has known him since 1963 and that she knew 
of and saw the certificates that the Veteran had been given 
indicating his participation in these tests.

In this regard, the Board notes that the RO denied 
entitlement to service connection for the Veteran's diagnosed 
B-cell lymphoma.  As part of the denial, the RO indicated 
that a review of the Veteran's military personnel records 
showed that the Veteran was assigned to the U.S.S. Agerholm 
and that, on May 7, 1962, the Veteran was transferred to 
Fleet Training Center in San Diego, California and enrolled 
in an Operation of P500 and Handy Billy Pump Class number C-
443, with completion on May 12, 1962.  The RO also found that 
the Veteran was subsequently enrolled in a Fire Fighting 
Class number C-442 on May 14, 1962 with completion on May 18, 
1962.  The RO submitted a request to the Defense Threat 
Reduction Agency (DTRA) to verify the Veteran's participation 
in Operation Dominic in 1962.  Information from the DTRA 
indicated that the U.S.S. Agerholm daily personnel diaries 
listed the Veteran as "absent on sailing" when departing 
from San Diego on May 7, 1962.  The ship was noted to have 
returned on May 12, 1962.  The RO noted that the DTRA 
concluded that the Veteran was not aboard the U.S.S. Agerholm 
during participation in Operation Dominic on May 11, 1962.  
In addition, after a careful search of available dosimetry 
data, no record of radiation exposure was found for the 
Veteran. 

In this regard, the Board also notes that the Veteran's 
service personnel records show that he completed a course in 
Mil. Req. for PO3&2 and Navy Mail Vol. II 91406C on May 14, 
1962, and that the Veteran was given a performance evaluation 
May 16, 1962 on the U.S.S. Agerholm.  On May 31, 1962, the 
Veteran was designated as assistant Navy Postal Clerk by 
Postmaster, New York, New York.

In testimony before the Board, the Veteran disputed the 
conclusion of the RO and DTRA that he was not on board the 
U.S.S. Agerholm during Operation Dominic.  He stated that he 
was aboard ship during the testing and that he did not do the 
firefighter and billy pump training that is indicated above.  
He reported that he was promised a postal clerk school, but 
that he never got to attend.  In a statement submitted in 
July 2008, the Veteran also reiterated that he did not attend 
a school from May 7-18, 1962.  He stated that after boot 
camp, he was assigned to the U.S.S. Agerholm and put in the 
Deck department as a seaman, because there was no opening in 
the ship's post office.  Later, he indicated that he was 
transferred to the post office and moved to the Operations 
department, but continued to sleep in the Deck department.  
At that point, the Veteran indicated that he was not counted 
in either department.  He also stated that, since he was 
assigned to the Operations department, the classes indicated 
(regarding firefighting) would not have made any sense for 
him, since they had nothing to do with postal duties.  

Based, the foregoing, and giving the benefit of the doubt to 
the Veteran, the Board finds that entitlement to service 
connection for B-cell lymphoma is warranted on a presumptive 
basis.  Here, the Board accepts the Veteran's service 
certificates, noting participation in Operation Dominic in 
1962, as controlling in this case.  While the Veteran's 
service personnel records do indicate training from May 7 
through 18, 1962, they also indicate a performance review on 
May 16 on the U.S.S. Agerholm.  There appears to be a 
contradiction in the Veteran's service personnel records 
indicating his participation in Operation Dominic.  Moreover,  
the Veteran can attest to factual matters of which he has 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Here, the Veteran testified credibly 
that he participated in the nuclear testing in 1962.  In this 
case, the Board finds that the matter should be resolved in 
favor of the Veteran.  

Therefore, as the Board finds that the Veteran participated 
in Operation Dominic in service and has been diagnosed with 
B-cell lymphoma, service connection for this condition is 
warranted on a presumptive basis under 38 C.F.R. § 3.309(d).  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, and found that there is such a state of equipoise of 
positive and negative evidence as to grant the Veteran's 
claim.


ORDER

Service connection for B-cell lymphoma is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


